                                                                                                                             .-~--......--~-~--
                                                                                                                        ·,:- ill 1 F"'""" ~~
AO 106 (Rev. Case    3:19-mj-03522-BGS
             04/10) Application for a Search Warrant        Document 1 Filed 08/20/19 PageID.1                             ~"' " '~'"" r-J
                                                                                                                      Page 1~ of 15
                                                                                                                        ~-· t f.~~·.--: ~.. ~ ~., ~


                                          UNITED STATES DISTRICT Co                                             T              AUG 2 O2019
                                                                       for the
                                                            Southern District of California                    ii✓ u ~;~/'~----
                                                                                                                            ;·;<,~,! cr)JHf
                                                                                                                                     (_;;,, ~Y,NIA
                                                                                                                                                      HJTi

               In the Matter of the Search of                              )
          (Briefly describe the property to be searched                    )
           or identify the person by name and address)                     )           Case No.
    One GPS device, one satellite telephone, and two
      cellular telephones seized on July 18, 2019
                                                                           )
                                                                           )
                                                                                                        19MJ3522
                                                                           )

                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prJJ.Perty,.._ t.9 be. searched and Rive its 1ocqtjon): .
   ~ee Mnacnment A, mcorpora1ea nerem.


located in the                Southern               District of               California                , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B, incorporated herein.


           The basis for the search under Fed. R. Crim. P. 41 (c) is             (check one or more):
                ~ evidence of a crime;
                   ~ contraband, fruits of crime, or other items illegally possessed;
                   ~ property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                            Offense Description
        Title 46 U.S.C. §§ 70503(a)(1 ),              Conspiracy to Possess with Intent to Distribute Cocaine On Board a Vessel
        70506{b)                                      Subject to the Jurisdiction of the United States
        Title 21 U.S.C. §§ 959,963                    International Conspiracy to Distribute Controlled Substances
          The application is based on these facts:
         See attached affidavit of Homeland Security Investigation Special Agent Bryan Bauerle.


            ~ Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                          -
                                                                                                        Printed name and title

Sworn to before me and signed in my presence.


Date:         gb._qj_, r
                                                                               ~ ..                         stge s signature

City and state: San Diego, California                                           Hon. Bernard G. Skomal, United States Magistrate Judge
                                                                                                        Printed name and title
      Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.2 Page 2 of 15



                      AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 1
             I, Special Agent Bryan Bauerle, being duly sworn, depose and state as follows:
 2
                                           INTRODUCTION
 3
             1.     This affidavit supports an application to search the following target devices:
 4
                    One Garmin eTrex 10, yellow and black in color, SIN - 2DR636174
 5
                    ("Target Device 1") as described in Attachment A and incorporated herein,
 6
                    One inmarsat satellite phone, IMEI - 353032044361976, Sim Card IMSI-
 7
                    898709917416689381 ("Target Device 2") as described in Attachment A
 8                  and incorporated herein,
 9
                    One Samsung cell phone, Model - SM-G532M, SIN - R28K920E37 A,
10                  IMEI - 351913/10/457201/0 ("Target Device 3") as described in
                    Attachment A and incorporated herein, and
11
12                  One Samsung cell phone, pink in color, Model - SM-G532M, SIN -
13                  R58J81DX2RB, IMEI- 359048/08/826056/3 ("Target Device 4") as
                    described in Attachment A and incorporated herein,
14
15 (collectively referred to as "Target Devices") and to seize evidence of crimes as outlined
16 in Attachment B, and incorporated herein, specifically Title 46 U.S.C. §§ 70503(a)(l),
            1
17 70506(b ) , Conspiracy to Possess with Intent to Distribute Cocaine On Board a Vessel
18 Subject to the Jurisdiction of the United States, and Title 21 U.S.C. §§ 959, 963,
19 Conspiracy to Distribute Controlled Substances for the Purpose of Importation into the
20 United States.

21           2.     Defendants Jose Angel SANCHEZ-Mejia, Cristobal INZUNZAEspinoza,
22 11 Jonathan    BARTOLO-Ortiz,         Edinson     Ernesto    LOPEZ-Orrala,      Jesus    Antonio

23
24   111
            Title 46 U.S.C. §§ 70503(a)(l) and 70506(b) prohibits the manufacture, distribution,
25   II and possession of controlled substances, and conspiracy to commit the same, on vessels
     II subject to jurisdiction of the United States. A vessel is "subject to the jurisdiction of the
26      United States" if the vessel is without nationality. A vessel without nationality includes
27   II any vessel aboard which the master or individual in charge makes a claim of registry and
        for which the claimed nation of registry does not affirmatively and unequivocally assert
28   II t h at t h e vesse I.1s o f.its nat10na
                                           . 1·1ty.
                                                      1
     Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.3 Page 3 of 15



     BONILLARodriguez, Francisco Manuel CHILA-Villa, Alex Manuel MERO-Loor,
 1
     Dario Bladimir PALOMINO-Yagual, and Hector Antonio REYES-Reyes were detained
 2
     on July 18, 2019, the U.S. Coast Guard Cutter Steadfast was conducting routine patrol
 3
     approximately 262 nautical miles south of the Mexico/Guatemala border when a go-fast
 4
     vessel (GFV) was detected. The USCG Cutter Steadfast diverted to intercept and
 5
     dispatched two Over the Horizon (0TH) vessels to intercept the GFV. As the two OTHs
 6
 7 approached the GFV, the crew began to jettison cocaine bales over the side of the GFV.
 8 One 0TH stopped and remained with the jettisoned bale field, while the second 0TH
 9 interdicted and boarded the GFV. The USCG crew members on the OTHs subsequently
10 recovered multiple jettisoned bales of cocaine from the bale field, with an approximate
11 at-sea weight of 1,053 kilograms (2,316.6 pounds). The Target Devices were seized
12 from the go-fast vessel and/or defendants. The Target Devices are in the custody of
13 Homeland Security Investigations in San Diego, California.
14      3.   Based on the information below, there is probable cause to believe that a
15 11 search of Target Devices will produce evidence of the aforementioned crimes, as
16 described in Attachment B.

17                             TRAINING AND EXPERIENCE

18         4.     I am a Special Agent with the Department of Homeland Security,
19 Immigration and Customs Enforcement, Homeland Security Investigations and have
20 been so employed for approximately twelve (12) years.           I have conducted criminal
21 investigations of or relating to narcotics smuggling and other crimes. I have received
22 specific training in the area of narcotics investigations, and I have training and experience
23 in the methods used by narcotics traffickers to import and distribute drugs. I am presently
24 assigned to the Organized Drug Enforcement Task Force (OCDETF) Strikeforce Group
25 in San Diego, California, and my duties include investigating the illicit trafficking of
26 controlled substances into the United States of America. I am cross designated by the
27 United States Drug Enforcement Administration to conduct narcotics investigations and
28
                                                  2
          Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.4 Page 4 of 15




 111 enforce the provisions of the Federal Controlled Substance Act, pursuant to Title 21,
 2 United States Code.
 3              5.    I have received formal training, as well as extensive on-the-job experience
 4   11   and training, relative to the investigation of the importation, transportation, sales,
 511      manufacturing and distribution of controlled substances. I have also participated in
 611 investigations that involved the use of electronic surveillance techniques.           I have
 7 11 investigated illicit narcotic and controlled substances that have resulted in arrests,
 8 11 indictments, trials and convictions.     While participating in these and other criminal
 9 11 investigations, I have executed search warrants on businesses, residences, vehicles and
10 II storage facilities. I have also participated in undercover operations that involved the sale,
11 11 purchase, transportation and importation of controlled substances. I have participated in
12 11 investigations in which drug traffickers also relied heavily upon electronic
13 11 communication facilities and other electronic devices as a means of communicating. I
14 II have interviewed individuals who have been directly and indirectly involved in the
15 II importation, transportation, distribution and manufacturing ofillegal drugs and controlled
16 substances.
17              6.    Based on my training and experience, I have become familiar with the
18 II methods utilized in narcotics trafficking operations and the unique trafficking patterns
19 II employed by narcotics organizations. I have also spoken with senior agents as well as
20 11 other senior law enforcement officers, about their experiences and the results of their
2111 investigations and interviews. I know that drug traffickers often require the use of a
22 II communication facility to negotiate times, places, schemes and manners for importing,
23 11 possessing, concealing, manufacturing and distributing controlled substances and for
24 11 arranging the disposition of proceeds from the sales of controlled substances. I know that
25 II professional drug operations depend upon maintaining their extensive contacts. The
26 II communication facility enables drug dealers to maintain contact with drug associates,
27 11 drug suppliers and drug customers. I also know that drug traffickers sometimes use

28
                                                     3
       Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.5 Page 5 of 15




 111 fraudulent information, such as nominee names and false addresses, to subscribe to
                                                                               '
 2 11 communication facilities, especially emails, cellular phones, messaging apps and
 3 II frequently use communication facilities to thwart law enforcement efforts to intercept
 411 their communications.
 5           7.   Based upon my training and experience as a Special Agent, and
 611   consultations with law enforcement officers experienced in narcotics smuggling
 7 11 investigations, I am also aware that:
 8           a.   Drug traffickers will use cellular/satellite telephones because they are
                  mofale and they have instant access to telephone calls, text, web, and voice
 9                messages;
10
             b.   Drug traffickers will use cellular/satellite telephones and GPS devices
11                because they are able to actively monitor the progress of their illegal cargo
                  while the conveyance is in transit;
12
             C.   Drug traffickers and their accomplices will use cellular/satellite telephones
13                and GPS devices because they can easily arrange and/or determine what
                  time their illegal cargo will arrive at predetermmed locations;
14
             d.   Drug traffickers will use cellular/satellite tele_I?hones and GPS devices to
15                direct drivers to synchronize an exact drop off and/or pick up time of their
                  illegal cargo;
16
17           e.   Drug traffickers will use cellular/satellite telephones to notify or warn their
                  accomplices of law enforcement activity to include the presence and
18                posture of marked and unmarked units, as well as the operational status of
                  checkpoints and border crossings;
19
             f.   The use of cellular/satellite tele~hones by drug traffickers tends to generate
20                evidence that is stored on the cellular telephones, including, but not limited
                  to emails, text messages, photographs, audio files, call logs, address book
21                entries, IP addresses, social network data, and location data; and
22           g.   The use of GPS devices by smugglers tends to generate evidence that is
                  stored on the GPS, including, but not limited to address book entries, search
23                history, user profiles and passwords, location history, route~ contacts, saved
                  addresses-tending to indicate who used or controlled the uPS device, and
24                other digital information.
25           8.   Based upon my training and experience as a Special Agent, and
26 11 consultations with law enforcement officers experienced in drug trafficking
2711 investigations, and all the facts and opinions set forth in this affidavit, I know that
28
                                                   4
     Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.6 Page 6 of 15




 1 II cellular/satellite telephones can and often do contain electronic records, phone logs and
 2 11 contacts, voice and text communications, and data such as emails, text messages, chats
 3 II and chat logs from various third-party applications, photographs, audio files, videos, and
 4   location data. I also know that GPS devices can and often do contain electronic records
 5 and data such as contacts location data. This information can be stored within disks,
 6 11 memory cards, deleted data, remnant data, slack space, and temporary or permanent files
 711 contained on or in the cellular/satellite telephone. Specifically, I know based upon my
 8 11 training, education, and experience investigating these conspiracies that searches of
 911 cellular/satellite telephones and GPS devices yields evidence:
10         a.    tending to identify attempts to transport cocaine or some other controlled
11               substance from South and Central America to Mexico and eventually into
                 the United States;
12
13         b.    tending to identify accounts, facilities, storage devices, and/or services-such
                 as email addresses, IP addresses, and phone numbers-used to facilitate the
14
                 transportation of cocaine or some other controlled substance from South and
15               Central America to Mexico and eventually into the United States;
16
           C.    tending to identify co-conspirators, criminal associates, or others involved
17               in the transportation of cocaine or some other controlled substance from
                 South and Central America to Mexico and eventually into the United States;
18
19         d.    tending to identify travel to or presence at locations involved in the
                 transportation of cocaine or some other controlled substance from South and
20
                 Central America to Mexico and eventually into the United States, such as
21               pickup, transfer, and delivery locations, along with the refueling points
                 throughout the smuggling venture;
22
23         e.    tending to identify the user of, or persons with control over or access to, the
                 target device; and/or
24
25         f.    tending to place in context, identify the creator or recipient of, or establish
                 the time of creation or receipt of communications, records, or data involved
26
                 in the activities described above.
27
28
                                                  5
       Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.7 Page 7 of 15




 1           9.    In preparing this affidavit, I have conferred with other agents and law
 2 II enforcement personnel who are experienced in the area of drug trafficking investigations,
 3 II and the opinions stated here are shared by them. Further, I have personal knowledge of
 4 11 the following facts, or have had them related to me by persons mentioned in this affidavit.

 5 II This statement is made in support of an application for a warrant to search Target Devices
 611 that are believed to contain evidence of violations of Title 46 U.S.C. §§ 70503(a)(l),
 7 II 70506(b) and Title 21 U.S.C. §§ 959,963.
 811         10.   Because this affidavit is being submitted for the limited purpose of
 911 establishing probable cause to obtain a search warrant, it does not contain all of the
10 II information known to federal agents regarding this investigation. Instead, it contains only
1111 those facts believed to be necessary to establish probable cause. In addition, information
12 11 contained in this affidavit is based upon reviews of official reports and records, upon
13 II conversations with other Homeland Security Investigations Special Agents, and my
1411 personal observations and knowledge. When the contents of documents or statements of
15 II others are reported herein, they are reported in substance and in part unless otherwise
16 11 indicated.
                          FACTS SUPPORTING PROBABLE CAUSE
17
             11.   On July 18, 2019, the U.S. Coast Guard Cutter Steadfast was conducting
18
19 routine patrol approximately 262 nautical miles south of the Mexico/Guatemala border
       when a go-fast vessel (GFV) was detected. The USCG Cutter (USCGC) Steadfast
20
       diverted to intercept and dispatched two Over the Horizon (0TH) vessels to intercept the
21
       GFV. One 0TH was launched approximately four miles behind the initial 0TH. The
22
       OTHs were vectored into position by a Marine Patrol Aircraft (MPA), where they were
23
24 able to observe the GFV traveling at a high rate of speed. As the initial 0TH approached,
25 the GFV appeared to stop, allowing the 0TH to close the distance, and the 0TH activated
26 their blue Law Enforcement light and began to hail the GFV. The GFV immediately
27 resumed a high rate of speed and the 0TH observed the GFV crew begin to jettison
28
                                                   6
     Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.8 Page 8 of 15



     objects over the side. After a pursuit of approximately 40 minutes, the GFV appeared to
 1
     stop and then start once again, but this time they were unable to travel at the same high
 2
     rate of speed. The 0TH was able to make contact with the GFV and directed the crew to
 3
 4 stop in both English and Spanish. The GFV was observed to be white in color, with two
 5 (2) 300-HP Yamaha outboard engines and nine (9) crew members on board. The
 6 boarding team (BT) from the initial 0TH made contact with the crew of the GFV, asking
 7 Right of Approach (ROA) questions to determine the nationality of the vessel and crew.
 8 When asked the nationality of the vessel, the captain, later identified as Edinson LOPEZ-
 9 Orrala shook his head no. The crew were then asked their nationality and the BT

10 determined that three (3) of the crew were Mexican and six (6) were from Ecuador.
11 LOPEZ told the BT that they were out fishing for tuna, but the BT observed that the GFV
12 crew did not have any fishing gear, ice, or bait. LOPEZ also told the BT that the vessel
13 had no homeport, last port of call or next port of call. The BT discovered approximately
14 fifty (50) barrels of fuel onboard the GFV, but no equipment commonly used by
15 fishermen. As the initial 0TH maintained contact with the GFV, the second 0TH was
16 vectored towards the last known position of the bale field and was able to retrieve
17 approximately 15 bales and 200 loose packages. A field-test was conducted on one of the
18 jettisoned packages, yielding positive results for the characteristics of cocaine. The nine
19 crew members of the GFV were then placed in life jackets and transferred back to the
20 USCGC Steadfast. A search of the GFV was conducted, revealing a loose, kilogram sized
21 package amongst the fuel barrels that had identical marking as the jettisoned contraband.
22 Additional white sacks were discovered on the GFV that were identical to the bales that
23 had been jettisoned as well. The 0TH and the GFV were maneuvered back towards the
24 USCGC Steadfast and the bale field to assist in the recovery of the jettisoned bales.
25 USCG personnel seized the bales of cocaine and determined that the bales had an
26 approximate at-sea weight of 1,053 kilograms (2,316.6 pounds). The Target Devices
27 were seized from the go-fast vessel and/or defendants.

28
                                                 7
          Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.9 Page 9 of 15




 111            12.    Based upon my experience investigating drug traffickers using go-fast
 2 II vessels and the particular investigation in this case, I believe that Jose Angel SANCHEZ-
 3 II Mejia, Cristobal INZUNZAEspinoza, Jonathan BARTOLO-Ortiz, Edinson Ernesto
 411 LOPEZ-Orrala, Jesus Antonio BONILLARodriguez, Francisco Manuel CHILA-Villa,
 5 II Alex Manuel MERO-Loor, Dario Bladimir PALOMINO-Yagual, and Hector Antonio
 6 II REYES-Reyeslikely used the Target Devices to coordinate the conspiracy to possess
 711      with intent to distribute cocaine on board a vessel subject to the jurisdiction of the United
 8 II States and conspiracy to distribute controlled substances for the purpose of importation
 9 11 into the United States. Based on my investigation of drug importation and distribution
10 II conspiracies, telephone contact with smugglers can begin several weeks or months before
1111 drugs are loaded into the go-fast vessel, and includes coordination on the pickup, transfer,
12 11 and delivery locations, along with the refueling points throughout the smuggling venture.
13 II I respectfully request permission to search Target Devices for data beginning on May 1,
14112019, up to and including July 18, 2019.
15   11         13.     I also know that search history, user profiles and passwords, location history,
16 11 routes, contacts, saved addresses-tending to indicate who used or controlled the
17 II cellular/satellite telephone, GPS device, and other digital information are stored in the
18 II memory of Target Devices which may identify other persons involved in drug trafficking
19 11 activities. Additional contact information for others possibly involved in the conspiracy
20 II to distribute controlled substances can be adduced from Target Devices.
2111             14.    Based upon my experience and training, consultation with other law
22 II enforcement officers experienced in drug trafficking investigations, and all the facts and
23 11 opinions set forth in this affidavit, I believe that information relevant to the narcotics
2411 smuggling activities of Jose Angel SANCHEZ-Mejia, Cristobal INZUNZAEspinoza,
25 II Jonathan         BARTOLO-Ortiz,       Edinson     Ernesto   LOPEZ-Orrala,       Jesus   Antonio
26 II BONILLARodriguez, Francisco Manuel CHILA-Villa, Alex Manuel MERO-Loor,
2711 Dario Bladimir PALOMINO-Yagual, and Hector Antonio REYES-Reyes, such as search
28
                                                         8
     Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.10 Page 10 of 15




 111        12.    Based upon my experience investigating drug traffickers using go-fast
 2 II vessels and the particular investigation in this case, I believe that Jose Angel SANCHEZ-
 3 II Mejia, Cristobal INZUNZAEspinoza, Jonathan BARTOLO-Ortiz, Edinson Ernesto
 411 LOPEZ-Orrala, Jesus Antonio BONILLARodriguez, Francisco Manuel CHILA-Villa,
 511 Alex Manuel MERO-Loor, Dario Bladimir PALOMINO-Yagual, and Hector Antonio
 611 REYES-Reyeslikely used the Target Devices to coordinate the conspiracy to possess
 711 with intent to distribute cocaine on board a vessel subject to the jurisdiction of the United
 8 11 States and conspiracy to distribute controlled substances for the purpose of importation
 9 11 into the United States. Based on my investigation of drug importation and distribution
10 II conspiracies, telephone contact with smugglers can begin several weeks or months before
1111 drugs are loaded into the go-fast vessel, and includes coordination on the pickup, transfer,
12 11 and delivery locations, along with the refueling points throughout the smuggling venture.
13 II I respectfully request permission to search Target Devices for data beginning on January
14111, 2019, up to and including July 18, 2019.
15 11       13.    I also know that search history, user profiles and passwords, location history,
16 II routes, contacts, saved addresses-tending to indicate who used or controlled the
17 II cellular/satellite telephone, GPS device, and other digital information are stored in the
18 II memory of Target Devices which may identify other persons involved in drug trafficking
19 II activities. Additional contact information for others possibly involved in the conspiracy
20 11 to distribute controlled substances can be adduced from Target Devices.
2111        14.   Based upon my experience and training, consultation with other law
22 11 enforcement officers experienced in drug trafficking investigations, and all the facts and
23 11 opinions set forth in this affidavit, I believe that information relevant to the narcotics
2411 smuggling activities of Jose Angel SANCHEZ-Mejia, Cristobal INZUNZAEspinoza,
25 II Jonathan    BARTOLO-Ortiz,       Edinson     Ernesto   LOPEZ-Orrala,       Jesus   Antonio
26 II BONILLARodriguez, Francisco Manuel CHILA-Villa, Alex Manuel MERO-Loor,
2711 Dario Bladimir PALOMINO-Yagual, and Hector Antonio REYES-Reyes, such as search
28
                                                    8
     Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.11 Page 11 of 15




 111 history, user profiles and passwords, location history, routes, contacts, saved addresses-
 2 II tending to indicate who used or controlled the cellular/satellite telephone and/or GPS
 3 II device, and other digital information are stored in the memory of Target Devices.
 4   II                                    METHODOLOGY
 5           15.    It is not possible to determine, merely by knowing the cellular/satellite
 611 telephone or GPS device's make, model and serial number, the nature and types of
 7 services to which the device is subscribed and the nature of the data stored on the device.
 8 Cellular devices today can be simple cellular telephones and text message devices, can
 911 include cameras, can serve as personal digital assistants and have functions such as
10 II calendars and full address books and can be mini-computers allowing for electronic mail
11 11 services, web services and rudimentary word processing. An increasing number of
12 II cellular telephone and GPS service providers now allow for their subscribers to access
13 II their device over the internet and remotely destroy all of the data contained on the device.
1411 For that reason, the devices may only be powered in a secure environment or, if possible,
1511 started in "flight mode" which disables access to the network. Unlike typical computers,
16 II many cellular/satellite telephones and GPS devices do not have hard drives or hard drive
1711 equivalents and store information in volatile memory within the devices or in memory
18 II cards inserted into the devices. Current technology provides some solutions for acquiring
19 II some of the data stored in some cellular telephone and GPS models using forensic
20 II hardware and software. Even if some of the stored information on the device may be
2111 acquired forensically, not all of the data subject to seizure may be so acquired. For devices
22   11 that are not subject to forensic data acquisition or that have potentially relevant data stored
23 II that is not subject to such acquisition, the examiner must inspect the device manually and
24 II record the process and the results using digital photography. This process is time and
25 ii labor intensive and may take weeks or longer.
26 II        16.    Following the issuance of this warrant, I will collect the cellular/satellite
     II
27 telephone and/or GPS device and subject it to analysis. All forensic analysis of the data

28
                                                       9
     Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.12 Page 12 of 15




 111 contained within the cellular/satellite telephone and/or GPS device and their memory
 2 II cards will employ search protocols directed exclusively to the identification and
 3 II extraction of data within the scope of this warrant.
 4          17.   Based on the foregoing, identifying and extracting data subject to seizure
 5 11 pursuant to this warrant may require a range of data analysis techniques, including manual
 611 review, and, consequently, may take weeks or months. The personnel conducting the
 711 identification and extraction of data will complete the analysis within ninety (90) days,
 8 II absent further application to this court.
 9 II                                      CONCLUSION
10 II       18.   Based on all of the facts and circumstances described above, I believe that
1111 probable cause exists to conclude that Jose Angel SANCHEZ-Mejia, Cristobal
1211 INZUNZAEspinoza, Jonathan BARTOLO-Ortiz, Edinson Ernesto LOPEZ-Orrala, Jesus
13 II Antonio BONILLARodriguez, Francisco Manuel CHILA-Villa, Alex Manuel MERO-
1411 Loor, Dario Bladimir PALOMINO-Yagual, and Hector Antonio REYES-Reyesused
15 11 Target Devices to facilitate the offense of conspiracy to distribute cocaine. The Target
16 II Devices was likely used to facilitate the offense by transmitting and storing data, which
1711 constitutes evidence of violations of Title 46 U.S.C. §§ 70503(a)(l), 70506(b) and Title
181121 U.S.C. §§ 959, 963.
19 II       19.   Because the Target Devices were seized, there is probable cause to believe
20 II that evidence of illegal activity related to conspiracy to possess with intent to distribute
2111 cocaine on board a vessel subject to the jurisdiction of the United States and conspiracy
22 II to distribute controlled substances for the purpose of importation into the United States
23   II committed by Jose Angel SANCHEZ-Mejia, Cristobal INZUNZAEspinoza, Jonathan
24 II BARTOLO-Ortiz, Edinson Ernesto LOPEZ-Orrala, Jesus Antonio BONILLARodriguez,
25 II Francisco Manuel      CHILA-Villa,      Alex Manuel      MERO-Loor,       Dario Bladimir
26 II PALOMINO-Yagua1, and Hector Antonio REYES-Reyes continues to exist on the
2711 Target Devices.
28                                                 10
     Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.13 Page 13 of 15




 1                         20.             WHEREFORE, I request that the court issue a warrant authorizing HSI
 2 II Special Agents and/or other federal and state law enforcement officers to search the items
 3 II described in Attachment A, and to seize items listed in Attachments B, using the
 4   11   methodology described above.
 5                         I swear the foregoing is true and correct to the best of my knowledge and belief.
 6
 7
 8                                                                                   Bryan
                                                                                     Specifu'-Agent
 9
                                                                                     Homeland Security Investi
10

ll ,, Subscribed and sworn to before me this                                            2   <>   day of August, 2019 .
12

13                    ~
          TT,,,.......,T   T""l,~T"'l,_"'lt.T   A   T"'I..T""'<lr.   r-,   r'1TT ✓



14
     .. United States Magistrate Judge
15   II




16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                            11
 Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.14 Page 14 of 15




                                ATTACHMENT A

                         PROPERTY TO BE SEARCHED

The property to be searched in connection with an investigation of violations of Title
46 U.S.C. §§ 70503(a)(l), 70506(b), Conspiracy to Possess with Intent to Distribute
Cocaine On Board a Vessel Subject to the Jurisdiction of the United States, and Title
21 U.S.C. §§ 959, 963, Conspiracy to Distribute Controlled Substances for the
Purpose of Importation into the United States is described below:

      One Garmin eTrex 10, yellow and black in color, SIN - 2DR636174
      ("Target Device 1"),

      One inmarsat satellite phone, IMEI- 353032044361976, Sim Card IMSI-
      898709917416689381 ("Target Device 2"),

      One Samsung cell phone, Model - SM-G532M, SIN - R28K920E37 A,
      IMEI - 351913/10/457201/0 ("Target Device 3"), and

      One Samsung cell phone, pink in color, Model - SM-G532M, SIN -
      R58J81DX2RB, IMEI - 359048/08/826056/3 ("Target Device 4"),

(collectively referred to as "Target Devices").

Target Devices are currently in the possession of United States Department of
Homeland Security, Immigration and Customs Enforcement, Homeland Security
Investigations.
    Case 3:19-mj-03522-BGS Document 1 Filed 08/20/19 PageID.15 Page 15 of 15




                                      ATTACHMENT B

                                    ITEMS TO BE SEIZED

      Authorization to search the cellular/satellite telephones and/or GPS devices described in
Attachment A includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular/ satellite telephones and/or GPS
devices. The seizure and search of the cellular/ satellite telephones and/or GPS devices will be
conducted in accordance with the procedures outlined in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/ satellite telephones and/ or GPS devices will
be electronic records, communications, and data such as location data, for the period of May 1,
2019, up to and including July 18, 2019:

       a.    tending to identify attempts to transport cocaine or some other controlled substance
             from South and Central America to Mexico and eventually into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such as
             email addresses, IP addresses, and phone numbers-used to facilitate the
             transportation of cocaine or some other controlled substance from South and Central
             America to Mexico and eventually into the United States;

       c.    tending to identify co-conspirators, criminal associates, or others involved in the
             transportation of cocaine or some other controlled substance from South and Central
             America to Mexico and eventually into the United States;

       d.    tending to identify travel to or presence at locations involved in the transportation
             of cocaine or some other controlled substance from South and Central America to
             Mexico and eventually into the United States, such as pickup, transfer, and delivery
             locations, along with the refueling points throughout the smuggling venture;

       e.    tending to identify the user of, or persons with control over or access to, the target
             device; and/or

       f.    tending to place in context, identify the creator or recipient of, or establish the time
             of creation or receipt of communications, records, or data involved in the activities
             described above.

which are evidence of violations of Title 46 U.S.C. §§ 70503(a)(l), 70506(b) and Title 21
u.s.c. §§ 959, 963.
